ADAMS, P. J.
This action is brought to recover the amount alleged to be due upon a policy of insurance issued by the defendant upon the life of George H. Sternaman for the benefit of the plaintiff, Ms wife. The policy was for $1,000, and bore date the 5th day of May, 1896. It was issued in reliance upon certain statements, representations, and warranties contained in an application for. such policy, wMch application was dated April 25, 1896, and was signed by both the plaintiff and the insured. These statements and representations related mainly to the physical condition and family history of the insured, and in order to demonstrate their falsity, and thereby establish the defense interposed to the plaintiff’s complaint, it was proven upon the trial that the insured had consulted with one James J. McFadden, a physician and surgeon, on four separate occasions during the year 1895, — twice for sore eyes, and .twice for malaria; that on several occasions before signing the application the insured had suffered from paroxysms of hysteria, during which he lost consciousness; that on three different days in June, 1895, he was attended at Ms home by Dr. William T. Tanner for tonsilitis; and that he had also had his hand dressed, prior to his signing the application, by Dr. Staples, for an injury received in consequence of a fall. These, facts were not controverted by the plaintiff, and inasmuch as they are at variance with certain representations made in the application, and very apparently concealed from the defendant at the time the application was made, they obviously constitute a breach of warranty which necessarily avoids the policy. It appears,. however, that all these statements and representations were made to a Dr. Langley, who was the defendant’s medical examiner, and upon the trial the plaintiff offered to prove that wMle the insured was undergoing Ms medical examination he informed the examiner fully and particularly respecting the various matters hereinbefore referred to; that Dr. Langley stated that none of them was of sufficient importance to warrant its being mentioned; and that the *675doctor. thereupon filled out the application without referring to them or either of them, and the same was thereafter signed by the insured. This offer was objected to, and the evidence was excluded, to which ruling an exception was duly taken, and this exception presents the only question to which our attention is directed.
The right of a life insurance company to exact, as a condition of issuing a policy to an applicant for insurance, that he shall furnish the examiner with certain information respecting his personal history and antecedents, and that he shall warrant the information thus furnished to be literally true, is one which is now fully recognized by the courts; and it is equally well settled, as a principle of the law of insurance, that information thus furnished, if false in fact, will defeat a recovery upon the contract of insurance, even though it is apparently immaterial to the risk. Clements v. Indemnity Co., 29 App. Div. 131, 51 N. Y. Supp. 442, and cases cited. In making this assertion, we do not wish to be understood as declaring that the omission to report to a medical examiner every trifling bodily ailment will necessarily avoid a policy, for the law does not regard trifles. It is sometimes a difficult matter, however, to determine precisely what infirmities belong to this category. What would seem a matter of little or no importance to an ordinary layman, or even to an inexperienced physician, might, in the eyes of one of more skill or experience, point with unerring certainty to some serious but latent malady; and for this, as well as for some other reasons which have been referred to in the authorities upon the subject, it has been held that not only may an insurance company insist upon a rigid and truthful examination of every applicant for insurance, but that it may also require that the person making such examination shall be treated and regarded as the agent of the insured, and not of the insurer. This principle whs very clearly enunciated in the case of Bernard v. Association, 14 App. Div. 142, 43 N. Y. Supp. 527. It was subsequently recognized by this court in Hamilton v. Association, 27 App. Div. 480, 50 N. Y. Supp. 526, and the decision in each of these cases was abundantly supported by authoritative precedent. Allen v. Insurance Co., 123 N. Y. 6, 25 N. E. 309; Insurance Co. v. Fletcher, 117 U. S. 519, 6 Sup. Ct. 837, 29 L. Ed. 934; Maier v. Association, 24 C. C. A. 239, 78 Fed. 566; Kabok v. Insurance Co. (Sup.) 4 N. Y. Supp. 718. Indeed, so well settled do we regard the principle to which allusion has just been made, that there would be little or no occasion for stating any reason for the conclusion we have reached in this case, were it not for a certain peculiar and distinctive feature which it is said to possess. In a recent adjudication by the appellate division of the Second department (O’Farrell v. Insurance Co., 22 App. Div. 495, 48 N. Y. Supp. 199), involving the determination of a similar question to the one now under review, some expressions were indulged in which apparently warrant the counsel for the appellant in claiming that the decision of that case is not in harmony with the Bernard and Hamilton Cases. But the learned justice who wrote the opinion in the O’Farrell Case, while declining to commit himself to the doctrine of the Bernard Case, was careful to specify wherein he *676thought the latter case differed from the one in which he was writing, and to give that as a reason for not regarding it as controlling. The distinction thus made was that in the Bernard Case the language of the contract was “that the person soliciting or taking this application, and also the medical examiner, shall be the agents of the applicant, as to all statements and answers in this application,” whereas in the O’Farrell Case it was simply declared that the application “has been made, prepared, and written by the applicant, or by his own proper agent”; and it was asserted that the language last quoted excluded the idea of an employment of the company’s agent. We fully recognize the propriety of construing the language of a contract of insurance strictly against the insurer, for the reason that all the papers relating thereto are generally formulated by able and skilled counsel, with great care and deliberation. Darrow v. Society, 116 N. Y. 537, 22 N. E. 1093, 6 L. R. A. 495; Mead v. Insurance Co., 13 App. Div. 476, 43 N. Y. Supp. 334. Indeed, so adroitly are they sometimes worded, that they furnish but an infinitesimal degree of protection to the insured; and it is quite likely that the facts of the O’Farrell Case warranted a very rigid enforcement of this rule of construction. However that may be, we find it impossible to invoke such a rule in the present case, to the plaintiff’s advantage; for we are unable to discover any essential difference between the language of the contract in the Bernard Case and that of the one we are now considering, although it is contended for the learned counsel for the appellant that in the case at bar there is no express provision that any agent of the company shall become the agent of the insured. This contention does not, however, appear to us to be well founded; for by the contract entered into between the insurer and insured it was “declared, agreed, and warranted by the undersigned [the insurer and assured] that the answers and statements contained in the foregoing application, and those made to the medical examiner, as recorded in parts A and B of this sheet, together with this declaration, shall be the basis and become part of the contract of insurance; * * * that they are full and true, and are correctly recorded, and that no information or statement not contained in this application and in the statements made to the medical examiner (A and B, respectively), received or acquired at any time by any person, shall be binding upon the company, or shall modify or alter the declaration and warranties made therein; that the persons who wrote in the answers and statements were and are our agents for the purpose, and not the agents of the company. * * *” It is conceded that the person to whom the answers and statements were made, and who wrote them in the application, was the medical examiner of the defendant; and, this being so, it is made plain that the language of the present contract is, to all intents and purposes, identical with that of the contract in the Case of Bernard, and consequently no opportunity is afforded for disregarding the force of that decision, even were we disposed! to do so. We think the case was properly disposed of at the trial term, and that the judgment appealed from should be affirmed.
*677Judgment affirmed, with costs. All concur, except SPRING, J., who dissents, and LAUGHLIN, J., not sitting.